Citation Nr: 0006267	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of death for 
burial allowance purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1974.  He died on August [redacted], 1995.  The 
appellant is the veteran's sister.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

This matter was previously before the Board in December 1998 
but was Remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The official death certificate reflects that the veteran 
died in August 1995 with the cause of death reported as acute 
and chronic liver failure, with the manner of death listed as 
natural causes.

3.  At the time of the veteran's death, he was service 
connected for bipolar disorder, evaluated at 70 percent 
disabling and for high frequency hearing loss, evaluated as 
noncompensable.

4.  The appellant's claim for service connection for the 
cause of the veteran's death for burial allowance purposes is 
plausible.  



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death for burial allowance purposes is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The three elements of a well grounded claim are (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

If the veteran's death is the result of a service-connected 
disability, VA shall pay the funeral and burial expenses in 
an amount not to exceed $1,500.  38 U.S.C.A. § 2307 (West 
1991); 38 C.F.R. § 3.1600 (1999).

The Board also notes that under the provisions of 38 U.S.C.A. 
§ 1110 (West 1991), VA compensation cannot be paid for 
disability due to the abuse of alcohol or drugs. In a 
precedent opinion, dated January 16, 1997, the General 
Counsel of the VA concluded that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub.L.No. 101-508, § 8052, 
104 Stat. 1388, 1388-351, prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a) (1999), for secondary service 
connection for a disability proximately due to or the result 
of a service connected disorder.

The United States Court of Appeals for Veterans Claims 
(Court) in Barela v. West, 11 Vet. App. 280 (1998) held that 
while compensation may not be paid from any disability 
resulting from alcohol abuse, the plain language of the 
statute does not preclude granting of service connection for 
alcohol abuse.  The Court determined that that compensation 
is just one of the benefits under title 38 which could flow 
from a determination that a disability is service connected.

The veteran's death certificate shows that he died in August 
1995 of acute and chronic liver failure.  An autopsy was not 
performed.  At the time of death, the veteran was service 
connected for bipolar disorder, evaluated at 70 percent 
disabling effective as of April 1, 1994, and for high 
frequency hearing loss, evaluated as noncompensable.

The service medical records show that the veteran was treated 
for psychiatric problems.  There is no clinical evidence 
diagnostic of chronic liver disease or evidence of alcohol 
abuse.

From 1975 to 1994 the veteran received intermittent treatment 
at VA facilities for his psychiatric disorder and alcohol 
abuse.  A VA hospital summary dated in November 1993 shows 
that the physician indicated that the veteran's underlying 
problem appeared to be a mood disorder/depression with 
triggering of his binge drinking.

The VA medical center discharge summary dated in August 1995 
reveals that the veteran was admitted on August 19, 1995, 
after being found by his family in poor condition.  He 
apparently had been drinking and not eating for the past 
month and not taking his medication.  The veteran was weak 
and appeared confused and was noted to have an unsteady gait 
and poor skin turgor.  His condition worsened over the next 
several days and he developed respiratory distress on August 
[redacted], 1995, and died later that day.  The treated diagnoses 
were hepatic failure; metabolic acidosis; alcohol dependence; 
anemia; and bipolar disorder.

Pursuant to the Remand of the Board dated in December 1998, 
the veteran's claims folder was referred to a VA psychiatrist 
for review and for an opinion.  In a report dated in March 
1999 the examiner rendered an opinion in effect that that the 
cause of the veteran's death was not related to service or a 
service connected disability.

To summarize, the November 1993 hospital summary indicates 
the presence of mood disorder/depression with triggering of 
his binge drinking.  This evidence tends to show that the 
service connected psychiatric disorder may have aggravated 
the alcoholism per the Allen case.  Accordingly, the Board 
finds that the claim is well grounded.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death for burial allowance purposes is well 
grounded and to this extent only, the claim is granted.


REMAND

As previously discussed the veteran's claim for service 
connection for service connection for the cause of the 
veteran's death for burial allowance purposes is well 
grounded.  38 U.S.C.A. § 5107.  Accordingly, VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.

In this regard, pursuant to the Remand of the Board dated in 
December 1998, the veteran's claims folder was referred to a 
VA psychiatrist in order that an opinion be rendered as to 
whether it is as least as likely as not that the veteran's 
psychiatric disorder caused or aggravated his alcohol abuse.  
If it were found to be as likely as not, an opinion was to be 
rendered as to whether it is as least as likely as not that 
the alcohol abuse caused or contributed to the cause of the 
veteran's death.

In a report dated in March 1999, the VA examiner rendered an 
opinion in effect that that the cause of the veteran's death 
was not related to service or a service connected disability.  
The examiner based this opinion in part on the history that 
the veteran had two episodes of inpatient treatment for 
alcoholism at or about the age of 15.  The examiner concluded 
that the fact that the veteran had alcohol problems from a 
very early age, before entering the service would contradict 
the contention of the family that it was his being in the 
service and being bipolar that had caused his excessive 
drinking.

A review of the veteran's records reflects that this history 
was elicited during and interview by the VA Vocational and 
Rehabilitation Service in 1991.  The interviewer was not a 
physician.  The following was recorded:  Alcohol dependence: 
History since age 15- 2 inpatient treatments, 2 DUI's.  
Licensees revoked.  In this regard, the extensive inservice 
and post service medical records contain no indication of 
preservice alcohol abuse. 

A review of the evidence reflects that the service medical 
records are incomplete.  The report of the veteran's initial 
hospitalization in September 1973 for psychiatric problems is 
not on file.  In view of these facts, the Board is of the 
opinion that an attempt should be made to obtain these 
records.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
medical records pertaining to the 
veteran's hospitalization reportedly on 
two occasions for alcohol abuse prior to 
his entry into active duty.  The RO 
should notify the appellant that she may 
submit additional evidence and argument 
in support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional treatment 
records, to include inpatient and 
outpatient records from March Air Force 
Base where the veteran was hospitalized 
in September 1973 and March 1974.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  

If the benefit sought is not granted the appellant and her 
representative should be furnishes a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

